Order filed July 25, 2017.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-13-00483-CV
                                ____________

      GOLDKING ONSHORE OPERATING, LLC AND GOLDKING
                   HOLDINGS, LLC, Appellants

                                     V.

LEONARD C. TALLERINE, JR., GOLDKING ENERGY CORPORATION,
     GOLDKING ENERGY PARTNERS I, LP, GOLDKING ENERGY
    PARTNERS II, LLC, GOLDKING CAPITAL MANAGEMENT, LLC,
     RETA WELLWOOD D/B/A VERMILLION CONTRACTING CO.,
          DENNA RAMSEY AND PAUL CULOTTA, Appellees


                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-08724

                                 ORDER

      On November 5, 2013, this court abated this appeal because appellants,
Goldking Holdings, LLC and Goldking Onshore Operating, LLC petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the District of
Delaware, under cause number 13-12820-BLS. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed November 22, 2013. The
parties failed to advise this court of the bankruptcy court action.

      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                   PER CURIAM